DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the lengths of floss of the second floss head assembly" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examining purposes, the limitation was understood as “lengths of floss of the second floss head assembly”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to anatomical structures. Claim 11 recites the limitation “wherein a depth of each of the first and second pairs of arcuate arms us less than a height between an occlusal surface of a tooth and interdental papillae” in lines 1-2
Thus claims 1-12 include a human within their scope and are non-statutory.
A claim directed to or including within its scope a human is not considered to be patentable subject matter under 35 U.S.C. 101. The grant of a limited, but exclusive property right in a human being is prohibited by the Constitution. In re Wakefield, 422 F.2d 897, 164 USPQ 636 (CCPA 1970).
Applicant is suggested to rewrite anatomical structures within functional language using terms such as “adapted to" or "configured for” in order to overcome 35 U.S.C. 101 rejection. For example:
(Claim 11) The dual-head flossing device of claim 1, wherein a depth of each of the first and second pairs of arcuate arms is configured to be less than a height between an occlusal surface of a tooth and interdental papillae”. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curbow et al. (US 4671307).
Regarding claim 18, Curbow et al. teaches a dual-head flossing device (10, Figure 1), comprising: an elongated body (10) having a first end (18, Fig. 1) disposed opposite a second end (22, Figure 1); 
a first arcuate arm (16, Figure 1) affixed to the first end (18), wherein the first arcuate arm is disposed perpendicularly to a longitudinal axis of the elongated body (see Figure 1 and refer to Col. 4 lines 16-19; “wherein said first pair of upper spaced arms and said second pair of lower spaced arms of said H-shaped floss holding head are telescopic in a direction perpendicular to said floss”); 
a second arcuate arm (20, Figure 1) affixed to the second end (22), wherein the second arcuate arm is disposed colinearly with the longitudinal axis of the elongated body (see Figure 1 and refer to Col. 4 lines 16-19; “wherein said first pair of upper spaced arms and said second pair of lower spaced arms of said H-shaped floss holding head are telescopic in a direction perpendicular to said floss”); 
a length of floss (24, Figure 1) extending between opposing ends of each the first and second arcuate arms (see Figure 1).  
Regarding claim 19, Curbow et al. teaches the dual-head flossing device of claim 18 (see rejection above), further comprising a grip (Col. 1 line 68-Col. 2 lines line 1) disposed on a central portion of the elongated body (see annotated Figure below), the grip having a diameter greater than that of the elongated body (see annotated Figure below).  

    PNG
    media_image1.png
    513
    795
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Curbow et al. (US 4671307) in view of Yukihisa (JP 2003070811A, English translation provided used for citation purposes).
Regarding claim 1, Curbow et al. teaches a dual-head flossing device (10, Figure 1), comprising: an elongated body (10) having a first end (18, Fig. 1) opposite a second end (22, Figure 1); 
a first floss head assembly (16, Fig. 1) disposed on the first end (see Figure 1); 
a second floss head assembly (22, Fig. 1) disposed on the second end (see Figure 1); 
wherein the first floss head assembly comprises a first pair of arms disposed parallel to each other (see annotated Figure 1 below); 
a length of floss (24, Fig. 1) extending between opposing ends of each of the first pair of arms (see Figure 1); 
wherein the second floss head assembly (20) comprises a second pair of arms (see annotated Fig. 1 below), wherein a proximal end of each of the second pair of arms is affixed to the second end (22) (see Figure 1).
 
    PNG
    media_image2.png
    684
    789
    media_image2.png
    Greyscale

However, Curbow does not teach the pair of first arms being arcuate and parallel to each other and the pair of second arms being arcuate and wherein a linear distance between a distal end of each of the second pair of arcuate arms is greater than a linear distance between the proximal end of each of the second pair of arcuate arms.  
	Yukihisa teaches a floss pick in the same field of endeavor of flossing devices for removing plaque adhered between teeth (Yukihisa, Page 1 para 2). Yukihisa teaches the floss pick (1, Figure 1) wherein the floss head comprises of two arcuate arms (2), each having their own floss thread (5). Yukihisa teaches the two arcuate arms may be parallel (see Figures 1-2) or having a linear distance increase from one end of the arms to another end (See Figure 5), to provide different ways to easily insert the floss thread between the teeth depending on the area (Page 2 para 6 lines 7-8; “you can select a way to easily insert the floss thread between teeth depending on the part”) for efficiently flossing between different types of teeth (see annotated Figures below). 

    PNG
    media_image3.png
    374
    341
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    391
    328
    media_image4.png
    Greyscale

	It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the device of Curbow to have each of the floss head assemblies include two arcuate arms, as taught by Yukihisa, because it would allow the user to floss two sides of the tooth simultaneously. It would also have been obvious to make one floss head assembly have the pair of arms be parallel and the pair of arms of the other floss head assembly have an increasing linear distance between the two arcuate arms from one end to another, as taught by Yukihisa, to provide varying alignments that match the anatomical positions of different teeth. Moreover, the parallel pair of arms will be suitable for posterior teeth and the angled arms would be suitable for teeth located on the curved part of the arch. This variation of styles will enhance the efficiency of the device.   

Regarding claim 11 (as best understood), Curbow in view of Yukihisa teaches the dual-head flossing device of claim 1 (see rejection above), wherein a depth of each of the first and second pairs of arcuate arms are fully capable of being be less than a height between an occlusal surface of a tooth and interdental papillae. when used on teeth that are taller than the arms, such as the anterior incisors. 

Regarding claim 12, Curbow in view of Yukihisa teaches the dual-head flossing device of claim 1 (see rejection above). Curbow further teaches wherein the first pair of arcuate arms are disposed perpendicular to a longitudinal axis of the elongated body (see Curbow Figure 1).  

Regarding claim 13, Curbow in view of Yukihisa teaches the dual-head flossing device of claim 1 (see rejection above). Yukihisa teaches an angle between the arms (see Yukihisa Figure 5; the angle looks like an acute angle that could be 45 degrees or less), however, it does not explicitly teach the angle between the second pair of arcuate arms is between 10-degrees and 45-degrees.  
It would have been obvious for one having ordinary skill in the art to select an angle between the second pair of arcuate arms of the device of Curbow in view of Yukihisa to be between 10 and 45 degrees because it is a suitable angle to give the device the ability to better reach the sides of a certain teeth depending on their relationship with the adjacent tooth (i.e. the teeth along the curve of the arch) and yield the same results of the thread conforming to the tooth for maximum plaque removal. Since certain teeth, for example the premolars or canines, are located along the curve or the dental arch, two parallel floss threads may miss some of the areas towards the back of these teeth. As shown in the annotated figure of a typical dental arch, the angle between the teeth must be smaller than 45 degrees with respect to a normal line to the midline to reach the lower ends of the medial teeth, which would make any angle below 45 degrees appropriate and a tight fit for reaching those inaccessible areas.  

    PNG
    media_image5.png
    365
    540
    media_image5.png
    Greyscale


Regarding claim 14, Curbow in view of Yukihisa teaches the dual-head flossing device of claim 1 (see rejection above). Yukihisa further teaches wherein the second pair of arcuate arms is pivotally secured to the second end of the elongated body at the proximal end thereof (see Yukihisa Figures 1-5). Yukihisa teaches the arcuate arms can be pivotally adjusted to create varying appropriate patterns between the arms simply by pressing on a finger rest with the thumb and forefingers (Yukihisa page 2 para 5 lines 10-11).   

Regarding claim 15, Curbow in view of Yukihisha teaches the dual-head flossing device of claim 1 (see rejection above). Curbow further teaches wherein a grip (Col. 1 line 68-Col. 2 lines line 1) is disposed on a central portion of the elongated body, the grip having a diameter greater than that of the elongated body (see annotated Figure below).  

    PNG
    media_image6.png
    513
    795
    media_image6.png
    Greyscale

Claims 2-4, 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Curbow et al. (US 4671307) in view of Yukihisa (JP 2003070811A) and further in view of Choi (KR 200465000 Y1).
Regarding claim 2, Curbow in view of Yukihisa teaches the dual-head flossing device of claim 1 (see rejection above). However, it does not teach the device further comprising a pair of elastic members extending transversely between the lengths of floss of the first floss head assembly.  
Choi teaches a tooth cleaning device in the same field of endeavor of interdental cleaning devices for efficiently cleaning dental surfaces (Choi, [0001] lines 1-4). Choi teaches two members (16) disposed transversely on the head of the device (see Figure ). Choi teaches the two members (16) are made of elastic material because the elasticity facilitates the operation of the device (Choi, page 2 lines 28-30) and have bristles on them to gently wipe the teeth from both sides to get both surfaces at the same time (Choi, page 2 lines 25-28). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the first flossing head of the device of Curbow in view of Yukihisa to include two elastic members in transverse connection, as taught by Choi, because it would allow flexibly and efficiently clean all four surfaces of a tooth since together they make a grid-like configuration to surround a tooth. 

Regarding claim 3, Curbow in view of Yukihisa and further in view of Choi teaches the dual-head flossing device of claim 2 (see rejection above), wherein the pair of elastic members are disposed parallel to each other. The modified device requires placing both elastic members transversely to the floss threads, which makes them also parallel.  

Regarding claim 4, Curbow in view of Yukihisa and further in view of Choi teaches the dual-head flossing device of claim 2 (see rejection above), wherein the pair of elastic members further comprise a plurality of bristles thereon, the plurality of bristles extending radially outward from each of the pair of elastic members. The modified device includes bristles extending radially on the elastic members in order to clean the surfaces of teeth. 

Regarding claim 6 (as best understood), Curbow in view of Yukihisa teaches the dual-head flossing device of claim 1 (see rejection above). However, it does not teach the device further comprising a pair of elastic members extending transversely between lengths of floss of the second floss head assembly.  
Choi teaches a tooth cleaning device in the same field of endeavor of interdental cleaning devices for efficiently cleaning dental surfaces (Choi, [0001] lines 1-4). Choi teaches two members (16) disposed transversely on the head of the device (see Figure ). Choi teaches the two members (16) are made of elastic material because the elasticity facilitates the operation of the device (Choi, page 2 lines 28-30) and have bristles on them to gently wipe the teeth from both sides to get both surfaces at the same time (Choi, page 2 lines 25-28). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second flossing head of the device of Curbow in view of Yukihisa to include two elastic members in transverse connection, as taught by Choi, because it would allow flexibly and efficiently clean all four surfaces of a tooth since together they make a grid-like configuration to surround a tooth. 

Regarding claim 7, Curbow in view of Yukihisa and further in view of Choi teaches the dual-head flossing device of claim 6 (see rejection above), wherein the pair of elastic members are disposed parallel to each other. The modified device requires placing both elastic members transversely to the floss threads, which makes them also parallel.  

Regarding claim 8, Curbow in view of Yukihisa and further in view of Choi teaches the dual-head flossing device of claim 6 (see rejection above), wherein the pair of elastic members further comprise a plurality of bristles thereon, the plurality of bristles extending radially outward from each of the pair of elastic members. The modified device includes bristles extending radially on the elastic members in order to clean the surfaces of teeth. 

Claims 5,9 are rejected under 35 U.S.C. 103 as being unpatentable over Curbow et al. (US 4671307) in view of Yukihisa (JP 2003070811A),  and further in view of Choi (KR 200465000 Y1) and further in view of Harada (US 5682911). 
Regarding claim 5, Curbow in view of Yukihisa teaches the dual-head flossing device of claim 4 (see rejection above), but does not teach wherein a section of each length of floss between the pair of elastic members further comprises a plurality of bristles extending radially outward therefrom.  
	Harada teaches a dental hygiene device in the same field of endeavor of flossers for cleaning interdental spaces (Harada, abstract). Harada teaches a flossing thread (10, Figure 1) which includes a small brush (14) with a plurality of bristles (18) (Col. 4 lines 20-23) to provide significantly effective bidirectional cleaning between teeth (Col. 3 lines 49-60). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the floss threads of the first pair of the floss members of Curbow in view of Yukihisa’s device to each have a section comprising a plurality of bristles extending radially outward, as taught by Harada, because it would enhance the cleaning efficacy of the floss thread. 
	 It would also have been obvious to have the bristle section be disposed between the elastic members of the modified device because it would maximize the cleaning efficacy of the overall device since each portion of the grid, which surround a tooth, will have bristles. 

Regarding claim 9, Curbow in view of Yukihisa teaches the dual-head flossing device of claim 8 (see rejection above), but does not teach wherein a section of each length of floss between the pair of elastic members further comprises a plurality of bristles extending radially outward therefrom.  
	Harada teaches a dental hygiene device in the same field of endeavor of flossers for cleaning interdental spaces (Harada, abstract). Harada teaches a flossing thread (10, Figure 1) which includes a small brush (14) with a plurality of bristles (18) (Col. 4 lines 20-23) to provide significantly effective bidirectional cleaning between teeth (Col. 3 lines 49-60). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the floss threads of the second pair of the floss members of Curbow in view of Yukihisa’s device to each have a section comprising a plurality of bristles extending radially outward, as taught by Harada, because it would enhance the cleaning efficacy of the floss thread. 
	 It would also have been obvious to have the bristle section be disposed between the elastic members of the modified device because it would maximize the cleaning efficacy of the overall device since each portion of the grid, which surround a tooth, will have bristles. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Curbow et al. (US 4671307) in view of Yukihisa (JP 2003070811A), and further in view of Choi (KR 200465000 Y1) and Stanke (DE102004008029 B3). 
Regarding claim 10, Curbow in view of Yukihisa teaches the dual-head flossing device of claim 1 (see rejection above), further comprising a circular elastic member affixed between the lengths of floss of the first floss head assembly, the circular elastic member having a plurality of bristles extending radially outward therefrom.  
Choi teaches a tooth cleaning device in the same field of endeavor of interdental cleaning devices for efficiently cleaning dental surfaces (Choi, [0001] lines 1-4). Choi teaches two members (16) disposed transversely on the head of the device (see Figure ). Choi teaches the two members (16) are made of elastic material because the elasticity facilitates the operation of the device (Choi, page 2 lines 28-30) and have bristles on them to gently wipe the teeth from both sides to get both surfaces at the same time (Choi, page 2 lines 25-28). 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the second flossing head of the device of Curbow in view of Yukihisa to include an elastic member affixed between the floss threads, as taught by Choi, because it would allow flexibly and efficiently clean surfaces of a tooth since the bristles extend radially and can create active cleaning of the area. 


Stanke teaches a cleaning device in the same field of endeavor of devices for removing plaque from dental areas (Stanke, [0002]-[0003]). Stanke teaches the device has bristles configured in a circular configuration that are meant to surround the teeth (see Figures 1-2 of Stanke). Stanke teaches that this configuration allows the bristles to get several surfaces simultaneously, which shortens the time it takes to brush teeth (Stanke, [0011]).
It would have been obvious for one having ordinary skill in the art before the effective filing date to have the elastic member of the device of Curbow in view of Yukihisa and Choi be circular in shape, as taught by Stanke, because it would cut down on brushing time since it can reach several surfaces of teeth at one time, and prevents neglecting the buccal and lingual surface of the teeth which may not be reached with typical flossing devices. 

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Curbow et al. (US 4671307) in view of Yukihisa (JP 2003070811A) and further in view of Jansheski et al. (US 2009/0095319 A1).
Regarding claim 16, Curbow in view of Yukihisa teaches the dual-head flossing device of claim 1 (See rejection above), but does not teach wherein a first portion of the elongated body is removably securable to a second portion of the elongated body, providing access to an interior volume of the elongated body, wherein a toothpick is disposed within the interior volume.  
Jansheski teaches a flosser pick system in the same field of endeavor of flossing devices for removing plaque from interdental spaces (abstract). Jansheski teaches the flosser pick system (14, Figure 2) includes two flosser heads (14, 12, Figure 2) comprising arcuate arms (22+24 and 32+34) and a floss thread (26, 36) and an elongated body disposed therebetween (see Figure 2). Jansheski teaches the elongated body consists of two portions (20, 30), and the two parts are removably securable (See Jansheski Figrues 1-2) with access to an interior space (38, Figure 2), which receives a tooth pick (16, Figure 2) to provide a plurality of flossing devices and a pick in a compact configuration ([0002] lines 1-6).
	 It would have been obvious for one having ordinary skill in the art to modify the elongated body of the device of Curbow to be made up of two securably removable portions and an interior space that receives a toothpick, as taught by Janhsheski, because it would provide the device with an additional flossing device for a different purpose (i.e. a pick) while maintaining compactness and accessibility.  

Regarding claim 17, Curbow in view of Yukihisa and further in view of Janshski teaches the dual-head flossing device of claim 16 (see rejection above), but does not teach wherein the first portion is removably securable to the second portion via threaded engagement therebetween.  
In another embodiment, Curbow teaches the floss device having a threaded engagement between two portions of the handle (46, 48, Figure 4) via a threaded sleeve (44) in order to make the handle adjustable in length (Curbow, Col. 2 lines 33-37). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to modify the two body portions of the device of Curbow in view of Yukihisa and further in view of Jansheski to be threaded together, as taught by the second embodiment of Curbow, because it will allow the user to adjust the length of the handle as well as enhance the securement between the two portions. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Curbow et al. (US 4671307) in view of Jansheski et al. (US 2009/0095319 A1). 
Regarding claim 20, Curbow et al. teaches the dual-head flossing device of claim 18 (see rejection above), but does not teach wherein a first portion of the elongated body is removably securable to a second portion of the elongated body, providing access to an interior volume of the elongated body, wherein a toothpick is disposed within the interior volume.  
	Jansheski teaches a flosser pick system in the same field of endeavor of flossing devices for removing plaque from interdental spaces (abstract). Jansheski teaches the flosser pick system (14, Figure 2) includes two flosser heads (14, 12, Figure 2) comprising arcuate arms (22+24 and 32+34) and a floss thread (26, 36) and an elongated body disposed therebetween (see Figure 2). Jansheski teaches the elongated body consists of two portions (20, 30), and the two parts are removably securable (See Jansheski Figrues 1-2) with access to an interior space (38, Figure 2), which receives a tooth pick (16, Figure 2) to provide a plurality of flossing devices and a pick in a compact configuration ([0002] lines 1-6).
	 It would have been obvious for one having ordinary skill in the art to modify the elongated body of the device of Curbow to be made up of two securely removable portions and an interior space that receives a toothpick, as taught by Janhsheski, because it would provide the device with an additional flossing device for a different purpose (i.e. a pick) while maintaining compactness and accessibility.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this Office Action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772